Electronically Filed
                                                      Supreme Court
                                                      SCWC-30685
                                                      10-AUG-2012
                                                      01:09 PM
                         NO. SCWC-30685

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       HEATHER AIONA-AGRA, Respondent/Plaintiff-Appellee,

                               vs.

       JAYSON JAVIER AGRA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30685; FC-D NO. 06-1-44)

                ORDER AFFIRMING JUDGMENT ON APPEAL
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Garibaldi, assigned by reason of vacancy)

          On June 4, 2012, Petitioner/Defendant-Appellant Jayson

Javier Agra timely filed an application for a writ of certiorari

from the judgment of the Intermediate Court of Appeals (“ICA”),

dated April 4, 2012, entered pursuant to its summary disposition

order, dated February 23, 2012, in Aiona-Agra v. Agra, which

affirmed the Family Court of the Third Circuit’s July 21, 2010

Divorce Decree and the July 21, 2010 order regarding the child

support arrearage and monthly payment.    This court accepted

certiorari on July 19, 2012.
          Upon careful review of the record and the briefs

submitted by the parties and amici, and having given due

consideration to the arguments advanced and the issues raised,

          IT IS HEREBY ORDERED that the ICA’s April 4, 2012

judgment on appeal is affirmed.

          DATED:   Honolulu, Hawai#i, August 10, 2012.

                                      /s/ Mark E. Recktenwald
David H. Lawton
for the petitioner.                   /s/ Paula A. Nakayama

Robert K. Allen and                   /s/ Simeon R. Acoba, Jr.
William J. Rosdil
for the respondent.                   /s/ Sabrina S. McKenna

                                      /s/ Colette Y. Garibaldi




                                  2